Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or o Transition Report Pursuant to Section13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission File Number 001-33695 AKEENA SOLAR, INC. (d/b/a Westinghouse Solar) (Exact name of registrant as specified in its charter) Delaware 90-0181035 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16005 Los Gatos Boulevard, Los Gatos, CA (Address of principal executive offices) (Zip Code) (408)402-9400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of July 28, 2010, 40,784,221 shares of the issuer’s common stock, par value $0.001 per share, were outstanding (including non-vested restricted shares). Table of Contents TABLE OF CONTENTS PART I -FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Changes in Stockholders’ Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 4. Controls and Procedures. 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 29 Item 5. Other Information. 34 Item 6. Exhibits. 35 SIGNATURES 36 Exhibit Index Exhibit 3.4 Amended Certificate of Incorporation Exhibit 31.1 Section 302 Certification of CEO Exhibit 31.2 Section 302 Certification of CFO Exhibit 32.1 Section 906 Certification of CEO Exhibit 32.2 Section 906 Certification of CFO 1 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. AKEENA SOLAR, INC. (d/b/a WESTINGHOUSE SOLAR) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December31, 2009 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Other receivables Inventory, net Prepaid expenses and other current assets, net Total current assets Property and equipment, net Goodwill Other assets, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Customer rebate payable Accrued liabilities Accrued warranty Common stock warrant liability Deferred revenue Current portion of capital lease obligations Current portion of long-term debt Total current liabilities Capital lease obligations, less current portion Long-term debt, less current portion Other long-term liabilities Total liabilities Commitments, contingencies and subsequent events (Notes 16 and 17) Stockholders’ equity: Common stock, $0.001 par value; 100,000,000 shares authorized; 40,657,825 and 36,406,944 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 Table of Contents AKEENA SOLAR, INC. (d/b/a WESTINGHOUSE SOLAR) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEndedJune 30, SixMonthsEndedJune 30, Net revenue $ Cost of goods sold Gross profit Operating expenses Sales and marketing General and administrative Total operating expenses Loss from operations ) Other income (expense) Interest income (expense), net ) ) Adjustment to the Fair Value of Common Stock Warrants ) ) Total other income (expense) ) ) Loss before provision for income taxes ) Provision for income taxes — Net loss $ ) $ ) $ ) $ ) Loss per common and common equivalent share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares used in computing loss per common share: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents AKEENA SOLAR, INC. (d/b/a WESTINGHOUSE SOLAR) CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Number ofShares Amount Additional Paid-in Capital Accumulated Deficit Stockholders' Equity BalanceatJanuary1, 2010 $ $ $ ) $ Issuance of common shares pursuant toOctober 2009securities purchase agreement — Issuance of common shares pursuant toMay 2010securities purchase agreement, net — Conversion of common stock warrant liability upon exercise or expiration of warrants — — — Grants of restricted stock, net of forfeitures and repurchases for employee taxes ) ) ) — ) Stock-based compensation expense — — — Exercise of warrants for common shares at various exercise prices, $0.001 par value — Net loss — — — ) ) Balance at June 30, 2010 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents AKEENA SOLAR, INC. (d/b/a WESTINGHOUSE SOLAR) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six MonthsEndedJune 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operations: Depreciation Amortization of customer list, customer contracts and patents Provision for obsolete inventory — Gain on asset disposal ) — (Recovery) provision for bad debt ) Unrealized (gain) loss on fair value adjustment of common stock warrants ) Non-cash stock-based compensation expense Changes in assets and liabilities: Accounts receivable Other receivables Inventory ) Prepaid expenses and other current assets Other assets ) ) Accounts payable ) Customer rebate payable ) ) Accrued liabilities and accrued warranty ) Deferred revenue Other long-term liabilities ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities Acquisition of property and equipment ) ) Proceeds from disposal of property and equipment — Net cash used in investing activities ) ) Cash flows from financing activities Borrowings on long-term debt — Repayments on long-term debt ) ) Repayments on line of credit, net — ) Payment of capital lease obligations ) ) Restricted cash — Proceeds from stock offering Proceeds from securities purchase agreement — Proceeds from exercise of warrants Payment of placement agent and registration fees and other direct costs ) ) Employee taxes paid for vesting of restricted stock ) — Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents Beginning of period End of period $ $ Supplemental cash flows disclosures: Cash paid during the period for interest $ $ Supplemental disclosure of non-cash financing activity Fair value of warrants issued in stock offering — Initial fair value of preferred stock issued in offering — Conversion of preferred stock to common stock — Conversion of common stock warrant liability upon exercise of warrants Acquisition of property and equipment under capital lease — Reclassification of common stock warrant liability to Additional Paid-in Capital — Fair value of warrants issued in connection with induced exercise — The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents AKEENA SOLAR, INC. (d/b/a WESTINGHOUSE SOLAR) Notes to Condensed Consolidated Financial Statements June 30, 2010 (Unaudited) 1. Basis of Presentation and Description of Business Basis of Presentation — Interim Financial Information The accompanying condensed consolidated financial statements are unaudited and have been prepared in accordance with generally accepted accounting principles for interim financial information. They should be read in conjunction with the financial statements and related notes to the financial statements of Akeena Solar, Inc. (d/b/a Westinghouse Solar) (“we”, “us”, “our” or the “Company”) for the years ended December31, 2009 and 2008 appearing in our Form 10-K. The June 30, 2010 unaudited interim consolidated financial statements included in this Quarterly Report on Form 10-Q have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and note disclosures normally included in annual financial statements filed with our Annual Report on Form 10-K have been condensed or omitted as permitted by those rules and regulations. In the opinion of management, all adjustments, consisting of normal recurring accruals, necessary for a fair statement of the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the entire year. Reclassifications Certain line items in our condensed consolidated balance sheets and our condensed consolidated statements of cash flows have been reclassified to conform to the current presentation. Parts and supplies, which amounted to $621,000 as of December 31, 2009, and $597,000 as of June 30, 2009, and which previously was included in prepaid expenses and other current assets, have now been included in inventory, net. Description of Business Akeena Solar, Inc. was incorporated in February2001 in the State of California and elected at that time to be taxed as an S Corporation. During June2006, we reincorporated in the State of Delaware and became a C Corporation. On August11, 2006, we entered into a reverse merger transaction (the “Merger”) with Fairview Energy Corporation, Inc. (“Fairview”). Pursuant to the merger agreement, the stockholders of Akeena Solar received one share of Fairview common stock for each issued and outstanding share of Akeena Solar common stock. Our common shares were also adjusted from $0.01 par value to $0.001 par value at the time of the Merger. Subsequent to the Merger, the consolidated financial statements include the assets, liabilities and the historical operations of Akeena Solar and Fairview from the closing date of the Merger. We are a designer, integrator and installer of solar power systems, and a designer and distributor of solar panels with integrated microinverters (which we call AC solar panels). We market, sell, design and install solar power systems for residential and commercial customers, and we sell our AC solar panels to solar installers, trade workers and do-it-yourself customers through distribution partnerships, our dealer network and retail outlets. On May 17, 2010, we entered into an exclusive worldwide agreement to manufacture, distribute, market and install our solar panels under the Westinghouse name.On July 22, 2010, we announced that we will operate under the name “Westinghouse Solar” and, effective July 23, 2010 at the opening of the market, our stock began trading under the stock symbol “WEST” on the NASDAQ Capital Market, and we are listed as Akeena Solar, Inc. (d/b/a Westinghouse Solar). Subject to shareholder approval, we plan in the future to formally change our corporate name to Westinghouse Solar, Inc. Our installation business in California will continue to operate under the name Akeena Solar. Concentration of Risk A large portion of our revenues and our accounts receivable is related to sales of our systems to SunRun, a company that offers home solar power as a monthly service for consumers. As one of the available financing alternatives, we sell and install residential solar power systems for certain homeowners through SunRun. SunRun pays us for the systems, owns the residential solar system and sells the electricity that is generated from that system for the homeowner. In the three months ended June 30, 2010 and 2009, $6.0 million and $1.8 million, respectively, of our net revenues were derived from SunRun, representing 60.7% and 29.9%, respectively, of our net revenues. In the six month period ended June 30, 2010 and 2009, $10.7 million and $3.3 million, respectively, of our net revenues were derived from SunRun, representing 65.1% and 24.2%, respectively, of our net revenues. As of June 30, 2010 and December 31, 2009, we had $1.1 million and $1.4 million, respectively, in accounts receivable from SunRun, which represented 31.5% and 30.0%, respectively, of our gross accounts receivable. 6 Table of Contents 2. Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition Revenue from installation of a system is recognized when (1) persuasive evidence of an arrangement exists, (2) delivery has occurred or services have been rendered, (3) the sales price is fixed or determinable, and (4) collection of the related receivable is reasonably assured. In general, we recognize revenue upon completion of a system installation for residential installations and we recognize revenue under the percentage-of-completion method for commercial installations. Revenue from our distribution business is recognized when a solar power system is shipped to a customer. Revenue recognition methods for revenue streams that fall under other categories are determined based on facts and circumstances. Defective solar panels or inverters are covered under the manufacturer warranty. In the event that a panel or inverter needs to be replaced, we will assist the customer in replacing the defective item within the manufacturer’s warranty period (between 10 - 25 years). See the “Manufacturer and installation warranties” discussion below. Deferred revenue consists of installations initiated but not completed within the reporting period. Cash and Cash Equivalents We consider all highly liquid investments with maturities of three months or less, when purchased, to be cash equivalents. We maintain cash and cash equivalents which consist principally of demand deposits with high credit quality financial institutions. At certain times, such amounts exceed FDIC insurance limits. We have not experienced any losses on these investments. Manufacturer and Installation Warranties We warrant our products for various periods against defects in material or installation workmanship and we provide a 5-year or a 10-year warranty on the installation of a system and all equipment and incidental supplies other than solar panels and inverters that are covered under the manufacturer warranty. The manufacturer warranties on solar panels and inverters range from 10 to 25years. We assist our customers in the event of a claim under the manufacturer warranty to replace a defected panel or inverter. We record a provision for the installation warranty, within cost of sales, based on our historical experience and our management’s expectations of the probable future cost to be incurred in honoring our warranty commitment. The liability for the installation warranty of approximately $1.2 million at June 30, 2010 and December 31, 2009, is included within “Accrued warranty” in the accompanying condensed consolidated balance sheets. The liability for the installation warranty consists of the following: June 30, 2010(Unaudited) December 31, 2009 Beginning accrued warranty balance (January 1) $ $ Reduction for labor payments and claims made under the warranty ) ) Accruals related to warranties issued during the period Ending accrued warranty balance $ $ Patent Costs We capitalize external legal costs and filing fees associated with obtaining or defending our patents and amortize these costs using the straight-line method over the shorter of the legal life of the patent or its economic life. We believe the useful lives we assigned to these assets are reasonable. We periodically review our patents to determine whether any such costs have been impaired and are no longer being used. To the extent we no longer use certain patents, the associated costs will be written-off at that time. 7 Table of Contents Recent Accounting Pronouncements ASU Update No. 2009-13 – Revenue Recognition (Topic 605), Multiple Deliverable Revenue Arrangements was issued in October 2009. This guidance eliminates the residual method of allocation and requires the relative selling price method when allocating deliverables of a multiple-deliverable revenue arrangement. The determination of the selling price for each deliverable requires the use of a hierarchy designed to maximize the use of available objective evidence, including: vendor specific objective evidence, third party evidence of selling price, or estimated selling price.The guidance is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010, and must be adopted in the same period using the same transition method. If adoption is elected in a period other than the beginning of a fiscal year, the amendments in these standards must be applied retrospectively to the beginning of the fiscal year. Full retrospective application of these amendments to prior fiscal years is optional. Early adoption of these standards may be elected. We are currently evaluating the impact of these new accounting standards on our consolidated financial position, results of operations and cash flows. 3. Accounts Receivable Accounts receivable consists of the following: June 30, 2010(Unaudited) December 31, State rebates receivable $ $ Trade accounts Less: Allowance for doubtful accounts ) ) $ $ 4. Inventory Inventory consists of the following: June 30, 2010(Unaudited) December 31, Work in process $ $ Finished goods Less: provision for obsolete inventory ) ) $ $ 5. Note Receivable During March 2009, we reached a resolution with a customer who had lost project funding for which we had recorded bad debt expense of $963,000 in the fourth quarter of 2008. The settlement resulted in us receiving a combination of cash, other consideration and a promissory note of $675,000. The $675,000 note receivable was reflected in prepaid expenses and other current assets, net, as of December 31, 2009, with a corresponding reserve of $675,000. In accordance with the terms of the note, the note was paid in full in March 2010 and the $675,000 reserve was reversed to bad debt expense reflected in general and administrative expenses in our consolidated statements of operations. As of June 30, 2010, we had no remaining note receivable. 6. Property and Equipment, Net Property and equipment, net consist of the following: June 30, 2010(Unaudited) December 31, 2009 Vehicles $ $ Office equipment Leasehold improvements Furniture and fixtures Less: Accumulated depreciation and amortization ) ) $ $ 8 Table of Contents Depreciation expense for the three months ended June 30, 2010 and 2009 was approximately $142,000 and $189,000, respectively. Depreciation expense for the six months ended June 30, 2010 and 2009 was approximately $289,000 and $365,000, respectively. Accumulated depreciation related to approximately $100,000 of assets under capital leases was approximately $63,000 at June 30, 2010. Accumulated depreciation related to approximately $94,000 of assets under capital leases was approximately $54,000 at December 31, 2009. 7. Accrued Liabilities Accrued liabilities consist of the following: June 30, 2010(Unaudited) December 31, 2009 Accrued salaries, wages, benefits and bonus $ $ Use tax payable Customer deposits Accrued accounting and legal fees Other accrued liabilities $ $ 8. Segment Reporting We are engaged in two business segments, (i) our installation segment, in which we market, sell, design and install systems for residential and commercial customers and (ii) our distribution segment, in which we sell our AC solar panels to solar installers, trade workers and do-it-yourself customers through distribution partnerships, our dealer network and retail outlets. Operating segments are components of an enterprise for which separate financial information is available and is evaluated regularly by management in deciding how to allocate resources and in assessing performance. We began our AC solar panel distribution business during the second quarter of 2009. An analysis by segment of our revenue, operating profit and total assets is as follows (unaudited): Three Months Ended June 30, Six Months Ended June 30, Net revenue Installation $ Distribution $ Three Months Ended June 30, Six Months Ended June 30, Gross profit Installation $ Distribution $ June 30, Assets Installation $ $ Distribution $ $ We do not allocate operating expenses or other income (expense) to both of these segments for internal reporting purposes, as we do not believe that allocating these expenses is beneficial in evaluating segment performance. Distribution segment assets include only accounts receivable and inventory assets. Other than accounts receivable and inventory, we do not allocate assets to segments for internal reporting purposes, as we do not manage our segments by such metrics. 9 Table of Contents 9. Credit Facility On March 3, 2009, we entered into a Loan and Security Agreement (Cash Collateral Account) with Comerica Bank, dated as of February 10, 2009 (the “2009 Bank Facility”), which has a limit of $1.0 million, subject to our obligation to maintain cash as collateral for any borrowings incurred or any letters of credit issued on our behalf. The 2009 Bank Facility has a termination date of January 1, 2011. The 2009 Bank Facility replaced and amended our previous credit facility with Comerica Bank (the “2007 Credit Facility”). As of March 3, 2009, we fully repaid the $17.2 million outstanding principal balance on the 2007 Credit Facility by using our restricted cash balance that was on deposit with Comerica. The 2009 Bank Facility no longer includes an asset-based line of credit, and Comerica Bank has released its security interest in our inventory, accounts receivable, and other assets (other than the cash collateral account as provided in the 2009 Bank Facility). The 2009 Bank Facility does not include any ongoing minimum net worth or other financial covenants, and we are in compliance with the terms of the 2009 Bank Facility as of June 30, 2010. As of June 30, 2010, there were no borrowings under this line of credit and therefore no restricted cash. 10. Stockholders’ Equity On March 3, 2009, we closed an offering of securities (the “March 2009 Offering”) pursuant to a securities purchase agreement with certain investors, dated February 26, 2009. Net proceeds from theoffering were approximately $1.4 million, after deducting the placement agents’ fees and other direct expenses. In accordance with the securities purchase agreement, we sold units consisting of an aggregate of (i)1,785,714 shares of common stock at a price of $1.12 per share; (ii) 2,000 shares of Series A Preferred Stock which were convertible into a maximum aggregate of 539,867 shares of common stock, depending upon the volume weighted average trading price of Akeena common stock for a specified period following the Closing; (iii) Series E Warrants to purchase up to 1,339,286 shares of common stock at a strike price of $1.34 per share, which warrants were not exercisable until six months after the Closing and have a term of seven years from the date of first exercisability; (iv) Series F Warrants to purchase up to an aggregate of 540,000 shares of common stock (subject to reduction share for share to the extent shares of common stock were issued upon conversion of the Series A Preferred Stock) at a strike price of $1.12 per share, which warrants were immediately exercisable and had a term of 150 trading days from the Closing; and (v) Series G Warrants to purchase up to an aggregate of 2,196,400 shares of common stock at a strike price of $1.12 per share, which warrants were immediately exercisable and originally had a term of 67 trading days from the Closing (subsequently extended, as described below). During March 2009, the 2,000 shares of Series A preferred stock issued in the financing converted into 539,867 shares of common stock. As a result of the issuance of the conversion shares, the shares of common stock subject to purchase under the Series F Warrants were reduced by 539,867 shares. On April 20, 2009, we entered into an amendment agreement (the “Amendment Agreement”) with investors who had previously acquired the Series G Warrants on March3, 2009 (the “Original Series G Warrants”).In the Amendment Agreement, the investors agreed to purchase 425,000 shares of common stock through exercise of their Original Series G Warrants, with gross proceeds to us of $476,000. In conjunction with that exercise, the term of the remaining Original Series G Warrants, was amended such that the unexercised balance of the Original Series G Warrants had a term extending until August 10, 2009, and we issued to the same investors additional, newly issued Series G Warrants to purchase up to an aggregate of 1,275,000 shares of Common Stock on the same terms as the amended Original Series G Warrants and at a strike price of $1.12 per share (the “Additional Series G Warrants”). On June 1, 2009, we entered into another amendment agreement (the “Second Amendment Agreement”) with investors who had previously acquired Series G Warrants. Pursuant to the Second Amendment Agreement, the investors purchased 625,000 shares of our common stock through the exercise of a portion of their Series G Warrants, with gross proceeds to us of $700,000.In conjunction with that exercise, we and the investors agreed to further amend the remaining Series G Warrants, to extend the term of the unexercised balance of the Series G Warrants until November 6, 2009 and to delete certain of the potential adjustment provisions.In addition, we issued new Series H Warrants to purchase up to an aggregate of 625,000 shares of Common Stock at a strike price of $1.34 per share.The Series H Warrants became exercisable on December 1, 2009 and originally had a term of six months from the day they first become exercisable. In conjunction with the May 17, 2010 transaction discussed below, the expiration date for the Series H Warrants was extended until December 1, 2011. 10 Table of Contents On October 21, 2009, we entered into a securities purchase agreement with an institutional investor.The agreement permits us to exercise a “put” right to sell shares of common stock to the purchaser, and permits the purchaser to exercise a “call” right to purchase shares of common stock from us, in multiple “draw downs” from time to time over the life of the agreement.The agreement extends until October 21, 2010, unless terminated before that date. The shares in each draw down will be sold at the closing price from the latest trading day, but in no event less than $1.14 per share. Unless waived by both parties, the maximum dollar value of any single draw down is limited to 25% of the total dollar trading volume on the trading day prior to the day of the draw down notice, or $250,000, whichever is less.Sales of shares and warrants under the agreement are subject to the limitation on the aggregate value of securities issuable in a rolling 12 month period under our Form S-3 registration statement. Over the life of the agreement, the aggregate maximum amount of draw downs is $15 million.At the end of the agreement, the purchaser will receive warrants to purchase a number of shares of common stock equal to 15% of the number of draw down shares issued over the course of the agreement, with a warrant term of three years and exercise prices equal to the purchase prices for each related draw down, or the latest closing market price when the warrant is issued, whichever is higher. During the six months ended June 30, 2010, we issued 483,753 shares of common stock under the securities purchase agreement, with net proceeds of approximately $594,000. On May 17, 2010, we entered into a securities purchase agreement with certain institutional accredited investors relating to the sale of 2,717,392 shares of common stock at a price of $0.92 per share and Series I Warrants to purchase up to 1,358,696 shares of common stock (50% of the number of shares of common stock initially issued) at an exercise price of $1.10 per share, which warrants are not exercisable until six months after issuance and have a term of five and one-half years.The aggregate purchase price for the Securities was $2,500,000. Under the Securities Purchase Agreement, we also agreed to amend the still outstanding Series H Warrants to extend the term until December 1, 2011. The outstanding Series H Warrants were issued on June 1, 2009, and were due to expire on June 1, 2010. The remaining outstanding Series H Warrants represent the right to purchase up to an aggregate of 625,000 shares of common stock at an exercise price of $1.34 per share. See Note 12 for a discussion of the accounting treatment of the stock warrant transactions described above. 11. Stock Option Plan and Stock Incentive Plan On August8, 2006, we adopted the Akeena Solar, Inc. 2006 Stock Incentive Plan (the “Stock Plan”) pursuant to which 450,000 shares of common stock were available for issuance to employees, directors and consultants under the Stock Plan as restricted stock and/or options to purchase common stock. On December20, 2006, the Stock Plan was amended to increase the number of shares available for issuance under the Stock Plan from 450,000 shares to 1,000,000 shares. On August 24, 2007, the Stock Plan was amended to increase the number of shares available for issuance under the Stock Plan from 1,000,000 shares to 4,000,000 shares. On October 21, 2008, the Stock Plan was amended to increase the number of shares available for issuance to 5,000,000 shares. At the annual meeting of shareholders held on May 7, 2010, the Stock Plan was amended to increase the number of shares available for issuance to 12,000,000 shares. Restricted stock and options to purchase common stock may be issued under the Stock Plan. The restriction period on the restricted stock granted generally expires at a rate of 25% per year over four years, unless decided otherwise by our Compensation Committee. Options to purchase common stock generally vest and become exercisable as to one-third of the total amount of shares subject to the option on each of the first, second and third anniversaries from the date of grant. Options to purchase common stock generally have a 5-year term. We use the Black-Scholes-Merton Options Pricing Model (Black-Scholes) to estimate fair value of our employee and our non-employee director stock-based awards. Black-Scholes requires various judgmental assumptions, including estimating stock price volatility, expected option life and forfeiture rates. If we had made different assumptions, the amount of our deferred stock-based compensation, stock-based compensation expense, gross margin, net loss and net loss per share amounts could have been significantly different. We believe that we have used reasonable methodologies, approaches and assumptions to determine the fair value of our common stock, and that our deferred stock-based compensation and related amortization were recorded properly for accounting purposes. If any of the assumptions we used change significantly, stock-based compensation expense may differ materially in the future from that recorded in the current period. We measure compensation expense for non-employee stock-based compensation under ASC 505-50, “Equity-Based Payments to Non-Employees.”The fair value of the option issued is used to measure the transaction, as this is more reliable than the fair value of the services received.The estimated fair value is measured utilizing Black-Scholes using the value of our common stock on the date that the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete (generally the vesting date). The fair value of the equity instrument is charged directly to expense and additional paid-in capital. 11 Table of Contents We recognized stock-based compensation expense of approximately $414,000 and $458,000 during the three months ended June 30, 2010 and 2009, respectively, and approximately $967,000 and $998,000 during the six months ended June 30, 2010 and 2009, respectively, relating to compensation expense calculated based on the fair value at the time of grant for restricted stock and based on Black-Scholes for stock options granted under the Stock Plan. The following table sets forth a summary of restricted stock activity for the six months ended June 30, 2010: Number of Restricted Shares Weighted-Average Grant Date Fair Value Outstanding and not vested beginning balance at January 1, 2010 $ Granted $ Forfeited/cancelled ) $ Released/vested ) $ Outstanding and not vested at June 30, 2010 $ Restricted stock is valued at the grant date fair value of the common stock and expensed over the requisite service period or vesting period. We estimate forfeitures when recognizing stock-based compensation expense for restricted stock, and the estimate of forfeitures is adjusted over the requisite service period should actual forfeitures differ from such estimates. At June 30, 2010 and December 31, 2009, there was approximately $1.4 million and $1.8 million, respectively, of unrecognized stock-based compensation expense associated with the granted but unvested restricted stock. Stock-based compensation expense relating to these restricted shares is being recognized over a weighted-average period of 2.3 years. The total fair value of shares vested during the six months ended June 30, 2010 was approximately $308,000. Tax benefits resulting from tax deductions in excess of the compensation cost recognized (excess tax benefits) are classified as financing cash flows on our consolidated statements of cash flows. During the six months ended June 30, 2010, there were no excess tax benefits relating to restricted stock and therefore there is no impact on the accompanying consolidated statements of cash flows. The following table sets forth a summary of stock option activity for the six months ended June 30, 2010: Number of Shares Subject to Option Weighted-Average Exercise Price Outstanding at January 1, 2010 $ Granted $ Forfeited/cancelled/expired — $
